DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ response filed 3/30/2021 amended claim 14.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejections over Diggs and over Adams from the office action mailed 12/30/2020; therefore these rejections are maintained below. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	Claims 14-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Diggs et al., US Patent Application Publication No. 2009/0186784 (hereinafter referred to as Diggs).    
	Regarding claims 14, 19-20, 22-23 and 26, Diggs discloses SAE 0W and SAE 5W multigrade crankcase lubricating oil compositions for heavy duty diesel (HDD) engines meeting the performance requirements of at least one of the API CJ-4; API-CI-4, and/or ACEA A7 specifications wherein there is provided a method for improving the fuel economy and wear performance of a heavy duty diesel (HDD) engine, which method comprises the steps of lubricating the engine with a lubricating oil composition comprising a base oil to which is added additives including borated dispersants having a boron content of 40 to 600 ppm, a molybdenum dithiocarbamate having a molybdenum content of 10 to 1000 ppm and ZDDP anti-wear additive (as recited in claims 14, 19-20 and 22-23) (see Abstract and Para. [0014]-[0015], [0021], [0106] and [0120]-[0123]).   
	The difference between claim 14 and Diggs is that the ratio disclosed in Diggs encompasses and overlaps the range recited in claim 14.  See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

Regarding claims 15-18 and 24-25, it is the position of the examiner that although Diggs does not explicitly disclose the limitations disclosed therein, that Diggs 
It is noted that a prima facie case of obviousness has been established when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also   In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103.

Claim Rejections - 35 USC § 103
6.	Claims 14-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al., US Patent Application Publication No. 2013/0072408 (hereinafter referred to as Adams).      
	Regarding claims 14, 19-20, 22-23 and 26, Adams discloses a lubricating oil composition for use in heavy duty diesel engines wherein the composition meeting the SAE 5W-20 and OW-20 specifications the composition comprising a base oil to which is added a borated compound, such as, a borated dispersant providing 50 to 100 ppm boron and a molybdenum-based compound, such as, molybdenum dithiocarbamate providing 400 to 600 ppm molybdenum and ZDDP anti-wear additive (as recited in claims 14, 19-20 and 22-23) (see Abstract/Table 2 Para. [0067], [0078], [0083], [0087]-[0091] and [0094]).  
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

Regarding claims 15-18 and 24-25, it is the position of the examiner that although Adams does not explicitly disclose the limitations disclosed therein, that Adams discloses all the limitations of claim 14 and therefore inherently closes the limitations of claims 15-18 and 24-25.  
It is noted that a prima facie case of obviousness has been established when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also   In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103.  

Response to Arguments
7.	Applicants’ arguments filed 3/30/2021 regarding claims 14-20 and 22-26 have been fully considered and are not persuasive.  
  Applicants continue to argue that Diggs does not read on the claims as instantly recited because Diggs discloses in an example embodiment a molybdenum to boron 
	As was previously stated the Affidavit signed by Julien Guerin on 12/3/2020 is important in comparing Diggs to what is in the instant specification and is a critical assertion if applicants were arguing unexpected results.  It is the position of the examiner that applicants should consider making such an argument as the molybdenum and boron-containing additives of the instant claims are very well known in the art as is shown by the disclosures of Diggs and Adams discussed above, both of which are one reference obviousness rejections.  The fact that Adams does not have a particular embodiment having a boron and molybdenum compound does not in itself obviate an obviousness rejection as the entire prior art reference needs to be considered when assessing the probative value of such.    	

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771